 

Exhibit 10.34

 

LOGO [g523565g87x65.jpg]

April 22, 2015

Rosamund M. Else-Mitchell

223 West 21st Street, Apt. #3N

New York, New York 10011

Dear Rose:

Welcome to Houghton Mifflin Harcourt Publishing Company (the “Company” or
“HMH“)! This letter will confirm our offer of employment with the Company.
Should you accept this offer, you will work as Senior Vice President, Publishing
HMH Intervention Solutions, reporting initially to Margery Mayer. This offer
letter summarizes the compensation and benefits we are offering, subject to
approval of the Houghton Mifflin Harcourt Company (“Parent”) Board of Directors
and the Compensation Committee thereof (together, the “Board”), and contains
important information regarding employment with the Company.

This offer of employment is contingent upon the closing of the sale of the
Educational Technology and Services division of Scholastic Corporation
(“Scholastic”) to HMH (the “Closing”). In the event the Closing does not occur,
this offer shall be null and void. This offer is also contingent upon the
successful completion of a criminal background check and depending on the nature
of your position, an evaluation of your driving record.

The contemplated sale of Scholastic’s Educational Technology and Services
division to HMH as well as the existence of this letter and the matters
contemplated hereby are to be treated in the strictest confidence and, except as
may be required by applicable law, should not be disclosed by you to any person
whatsoever (other than your representatives who need to know such information
and have been apprised of, and agreed to, its confidential nature) without the
Company’s prior written consent.

Your employment with HMH will begin on the first business day after Closing (the
“Hire Date”), when you will be placed on HMH’s payroll. You will be compensated
with an annual base salary at the rate of $525,000, subject to applicable
payroll taxes and withholdings. HMH paydays are every other Friday. For purposes
of benefits eligibility, except for pension and retiree medical benefits, your
service date with the Company will be October 8, 2001.

This position is eligible to participate in the Houghton Mifflin Harcourt
Company 2015 Bonus Plan (the “2015 Bonus Plan”), which is operated at the
discretion of the Plan Administrators, with a target annual bonus of 50% of your
base salary. Payment under the 2015 Bonus Plan, if any, will be pro-rated based
on your Hire Date and will be determined based on achievement of both company
performance objectives and discretionary assessment of individual contributions
to the Company, as set out in the 2015 Bonus Plan document. Specific details of
the 2015 Bonus Plan will be provided under separate cover and may be subject to
change by the Plan Administrators.

Subject to approval of the Board, you will be granted a special retention equity
award in the form of a grant under the terms of the then applicable equity
incentive plan of the Houghton Mifflin Harcourt



--------------------------------------------------------------------------------

Company (the Parent 2012 Management Incentive Plan or Parent 2015 Omnibus
Incentive Plan, as applicable, the “Equity Plan”) of (1) restricted stock (or
restricted stock units as the case may be) with respect to that number of shares
of Parent Common Stock having a fair market value equal to $150,000 on the grant
date and (2) options to purchase 20,000 shares of Parent Common Stock. The
options will have an exercise price per share equal to the fair market value of
a share of Common Stock on the date of grant as determined under the terms of
the Equity Plan. In accordance with Parent’s Equity Grant Policy, the grant date
will be the business day that is three business days following the date on which
Parent first releases quarterly earnings information following both your Hire
Date and the approval of the award. The stock options will vest and become
exercisable, and the restricted stock (or restricted stock units as the case may
be) will vest, in equal installments on each of the first three anniversaries of
the Closing, subject to your continued employment with the Company through the
applicable vesting date. The other terms of the stock options and restricted
stock (or restricted stock units as the case may be) shall be as set forth in
the Equity Plan and the applicable award agreement.

In addition, you shall be eligible for future long-term incentive awards
commencing in 2016 at the discretion of the Company and the Board and subject to
the terms and conditions of Parent’s annual long-term incentive program as they
may exist from time to time.

Upon commencing employment with HMH, you will begin accruing vacation in
accordance with and become subject to the HMH vacation policy. In this position,
you are eligible to accrue up to 20 days of vacation annually. Vacation time is
accrued on a monthly basis. For a calculation of the exact amount of vacation
time for which you are eligible going forward, please refer to the vacation
policy in the HMH Employee Guide or contact your HR Business Partner. In
addition, you may be eligible for paid Company holidays and occasional absence
days as described in the Employee Guide.

You may participate in the Company’s employee benefit programs, provided that
you are eligible under (and subject to all provisions of) the plan documents
that govern those programs as they may be amended from time to time. If you
choose to enroll and are eligible to participate (and unless otherwise described
in the terms of any employee benefit plan), benefits coverage will commence on
your Hire Date. In order to participate in any of the Company’s employee benefit
programs, you must complete the enrollment process for such programs within your
first 30 days of employment.

Your employment with the Company will be “At-Will,” meaning that either you or
the Company may terminate the employment relationship for any reason or no
reason, at any time, with or without notice. Nothing in this letter should be
interpreted as creating an employment contract between you and the Company.

If the Company involuntarily terminates your employment for any reason other
than for Cause, as defined below, and other than due to death or disability, you
will be eligible for 6 months of severance pay at your base salary rate in
effect at the time of termination in addition to any benefits for which you may
otherwise be eligible under the Houghton Mifflin Harcourt Severance Plan, which
may be amended from time to time or terminated in accordance with applicable
law. As a condition of receiving the benefits described in this paragraph, in
addition to your continued compliance with the Non-competition and
Non-Solicitation Agreement described below, you will be required to sign a
separation agreement in a form and in substance acceptable to the Company, which
will include, among other things, a release of any and all claims against the
Company and its affiliates.

As used in this offer letter, “Cause” means any of the following, as determined
by the Company in its sole discretion: (i) engaging in or threatening to engage
in conduct detrimental to the best interests of

 

2



--------------------------------------------------------------------------------

the Company or a corporation or other entity that is controlled by or under
common control with the Company (an “Affiliate”); (ii) theft, embezzlement,
fraud, dishonesty or misappropriation of Company property, or misappropriation
of a corporate opportunity of the Company or an Affiliate; (iii) use or being
under the influence of illegal drugs or alcohol at work, while working or in any
manner that interferes with the performance of your job duties; (iv) conviction
of, a guilty plea to or nolo contendere or equivalent plea to a felony, or if it
results in incarceration, a misdemeanor, and/or your conviction of, guilty plea
to or nolo contendere or equivalent plea to violation of any federal or state
securities laws; or (v) material breach of the Houghton Mifflin Harcourt Code of
Conduct or Employee Guide, as amended and in effect from time to time, or any
successor or similar code(s), standard(s) or policies of ethics or conduct in
effect during employment.

I have enclosed several documents that you must complete and provide, along with
proper identification, to Human Resources upon your acceptance: Confidentiality
and Intellectual Property Agreement, a Non-Competition and Non-Solicitation
Agreement, a federal W-4 form, a state W-4 form (if needed), a borrowed vacation
agreement and an Emergency Contact Information form. You will receive a separate
email with instructions on how to initiate the electronic 1-9 work authorization
process. Your work authorization documentation will need to be reviewed within
three days of your Hire Date. If you are working on-site at a Company location,
a HR Representative will review these documents and complete the process.

This letter sets forth the terms of your employment with the Company and
supersedes any prior oral or written communications you may have received
regarding the terms and conditions of your employment with the Company. By
accepting this offer of employment, you agree that during your employment with
the Company, you will abide by all Company policies and standards of conduct. To
accept this offer of employment, please sign and return a copy of this letter to
us no later than the date and time at which Scholastic and HMH sign the Stock
and Asset Purchase Agreement setting forth the terms of the sale. Your signature
below indicates that you understand and agree to the terms set forth in this
letter. Please scan and e-mail this offer letter, with your signature, along
with the completed new hire paperwork to the attention of HMH Human Resources at
AskHMHHR@hmhco.com. Handwritten changes to this letter are not valid unless
authorized and signed by me. If you have any questions, please contact me at
(617) 351-3400.

If any provision of this letter is held invalid or unenforceable by any court of
competent jurisdiction, the other provisions of this letter will remain in full
force and effect. This letter may not be changed except in writing signed by you
and the Company. The validity, interpretation, construction and performance of
this letter shall be governed by the laws of the Commonwealth of Massachusetts,
without regard to its conflict of laws principles. Any and all actions
concerning any dispute arising hereunder shall be filed and maintained only in a
state or federal court sitting in the Commonwealth of Massachusetts, and you and
the Company specifically consent and submit to the jurisdiction of such state or
federal court.

We are very enthusiastic about you joining Houghton Mifflin Harcourt Publishing
Company. We look forward to working with you and hope that our relationship
proves to be a mutually rewarding one.

 

3



--------------------------------------------------------------------------------

Cordially,

/s/ Bridgett Paradise        

Bridgett Paradise

Senior Vice President, HMH Human Resources

Agreed to and accepted:

 

/s/ Rosamund M. Else-Mitchell    4/22/15 Signature    Date Cc: Personnel File   

 

4